Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 8/1/2022.
In the Instant Amendment, Claim(s) 1, 4, 6, 8, 11, 13, 15 and 17 has/have been amended; Claim(s) 7 and 21 were cancelled; Claim(s) 1, 8 and 15 is/are independent claims. Claims 1-6 and 8-20 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (page 11), filed 8/1/2022, with respect to the claim objection and the 112(b) rejection have been fully considered and are persuasive.
Applicant’s arguments, see remarks (pages 11-16), filed 8/1/2022, with respect to the 103 rejection have been fully considered, but are moot in view of the examiner’s amendment to further clarify the features of the independent claims to put the application for allowance.
The objection and rejections of 6/9/2022 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Heather Kleinhardt on 8/30/2022.
The application has been amended as follows:
1.	(Currently amended) A method for image-processing, comprising:
obtaining a RAW image packet comprising of at least two RAW images, wherein the at least two RAW images are generated during one frame of image and comprise a first RAW image and a second RAW image having different exposure durations;
unpacking the RAW image packet and obtaining the first RAW image and the second RAW image;
storing the first RAW image and the second RAW image into a preset third image buffer queue;
obtaining a plurality of first RAW images from a second image buffer queue and only one second RAW image from the third image buffer queue in response to receiving a photographing instruction, wherein the plurality of first RAW images are arranged in an order of times at which the plurality of first RAW images are stored into the second image buffer queue, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue;
denoising the plurality of first RAW images and obtaining a third denoised image, comprising:
determining a basic frame from the RAW images;
aligning the RAW images;
calculating an average pixel value of each pixel point based on the aligned images;
changing the pixel value of the pixel point in the RAW image that is the basic frame to the average pixel value; and
obtaining the third denoised image;
obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image;
responding to the photographing instruction according to the second synthesized image;
obtaining a High Dynamic Range (HDR) RAW image by performing an image synthesis operation on the at least two RAW images; and
performing a previewing, photographing, or video-recording operation on the HDR RAW image.

8.	(Currently amended) An electronic device comprising a non-transitory memory storing executable codes, and a processor, wherein upon loading the executable codes, the processor is configured for:
obtaining a RAW image packet comprising of at least two RAW images, wherein the at least two RAW images are generated during one frame of image and comprise a first RAW image and a second RAW image having different exposure durations;
unpacking the RAW image packet and obtaining the first RAW image and the second RAW image;
storing the first RAW image and the second RAW image into a preset third image buffer queue;
obtaining a plurality of first RAW images from a second image buffer queue and only one second RAW image from the third image buffer queue in response to receiving a photographing instruction, wherein the plurality of first RAW images are arranged in an order of times at which the plurality of first RAW images are stored into the second image buffer queue, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue;
denoising the plurality of first RAW images and obtaining a third denoised image, comprising:
determining a basic frame from the RAW images;
aligning the RAW images;
calculating an average pixel value of each pixel point based on the aligned images;
changing the pixel value of the pixel point in the RAW image that is the basic frame to the average pixel value;
obtaining the third denoised image;
obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image;
responding to the photographing instruction according to the second synthesized image;
obtaining a High Dynamic Range (HDR) RAW image by performing an image synthesis operation on the at least two RAW images; and
performing a previewing, photographing, or video-recording operation on the HDR RAW image.

15.	(Currently amended) A non-transitory storage medium storing a plurality of instructions, which when executed, cause a processor to perform a method for image-processing, wherein the method comprises:
obtaining a RAW image packet comprising of at least two RAW images, wherein the at least two RAW images are generated during one frame of image and comprise a first RAW image and a second RAW image having different exposure durations;
unpacking the RAW image packet and obtaining the first RAW image and the second RAW image;
storing the first RAW image and the second RAW image into a preset third image buffer queue;
obtaining a plurality of first RAW images from a second image buffer queue and only one second RAW image from the third image buffer queue in response to receiving a photographing instruction, wherein the plurality of first RAW images are arranged in an order of times at which the plurality of first RAW images are stored into the second image buffer queue, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue;
denoising the plurality of first RAW images and obtaining a third denoised image, comprising:
determining a basic frame from the RAW images;
aligning the RAW images;
calculating an average pixel value of each pixel point based on the aligned images;
changing the pixel value of the pixel point in the RAW image that is the basic frame to the average pixel value; and
obtaining a third denoised image;
obtaining a second synthesized image by performing an image synthesis operation on the plurality of first RAW images and the one second RAW image;
responding to the photographing instruction according to the second synthesized image;
obtaining a High Dynamic Range (HDR) RAW image by performing an image synthesis operation on the at least two RAW images; and
performing a previewing, photographing, or video-recording operation on the HDR RAW image.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
 A method for image-processing, comprising: obtaining a plurality of first RAW images from a second image buffer queue and only one second RAW image from the third image buffer queue in response to receiving a photographing instruction, wherein the plurality of first RAW images are arranged in an order of times at which the plurality of first RAW images are stored into the second image buffer queue, and the one second RAW image corresponds to one first RAW image and is arranged at the backmost of the third image buffer queue, in combination with all the limitations recited in independent claim 1.
Independent claims 8 and 15 are also allowed for the same reason as in claim 1.
Claims 2-6 depending from claim 1 are allowed for the same reasons as presented above.
Claims 9-14 depending from claim 8 are allowed for the same reasons as presented above.
Claims 16-20 depending from claim 15 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696